Citation Nr: 1339342	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye, status post-right eye laser repair.

3. Entitlement to service connection for chronic bone and body pain (also claimed as chronic pain: bilateral shoulder pain; arm, neck, back, and wrist pain).


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.

These matters come before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which-in pertinent part, denied entitlement to service connection for hypertension; chronic headaches; chronic left eye pain, to include visual defect; and chronic bone and body pain to include chronic shoulder, arm, and back pain.

The case was most recently before the Board in February 2013.  At that time, the Board denied entitlement to service connection for a lung condition, to include pneumonia, and remanded the remaining issues to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.

In addition to his paper claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository, associated with his appeal.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.

The issue of entitlement to service connection for chronic bone and body pain (also claimed as chronic pain: bilateral shoulder pain; arm, neck, back, and wrist pain) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  Hypertension did not have its onset in active service, nor is it causally related to active service.

2.  An eye disorder other than refractive error, to include one that manifests with chronic eye pain, and a history of a horseshoe tear of the left eye, did not have its onset in active service, nor is it causally related to active service.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.192, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The requirements for entitlement to service connection for an eye disorder, to include one that manifests with chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye, status post-laser repair, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R §§ 3.159 (2013).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in June and December 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  See 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection, to include claims based on asserted radiation exposure.  In addition, the letters met the notice requirements set out in Dingess.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records and post-service medical records have been associated with the claims file.  Further, the Board remanded the case in February 2013 so the Veteran's assertion of herbicide exposure could be properly developed, and for clarification from the examiners who conducted his examinations.  The AMC conducted the requested development and inquired of the U. S. Army and Joint Services Records Research Center (JSRRC).  There are no reported records that remain outstanding.  The Veteran has been afforded examinations that yielded adequate medical opinions for these claims.

In the February 2013 Board decision, the Board noted the Veteran's assertion that all of his claimed disorders are due to in-service radiation exposure due to his having worked around radar equipment.  The claims file reflects the RO did not conduct any development specified in 38 C.F.R. § 3.311 pertaining to claims of exposure to ionizing radiation.  While the Veteran has reported exposure to radar, he has not reported any exposure to ionizing radiation, nor has he reported participation in any of the radiation risk activities listed in 38 C.F.R. § 3.309(d).  There is no other evidence of such exposure.  Hence the provisions of 38 C.F.R. § 3.311 are not applicable.

The December 2007 VCAA letter informed the Veteran of the requirements for substantiating a radiation-related claim, and the Veteran did not respond to any of the instructions of that letter.

In a May 2013 statement (VA Form 21-4138), the Veteran again asserted radiation exposure but offered no new basis for the assertion.  Hence, for the reasons already stated, the Board reaches the same finding.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II. Governing Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002; 38 C.F.R. §§ 3.303, 3.304 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  A theory of service connection by continuity of symptomatology, however, is applicable only to the chronic diseases listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to the above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(e) (2013).

There is no presumption of herbicide exposure for Veterans who did not serve in Vietnam (or for certain time periods in Korea).  There must be evidence of exposure to herbicides outside of Vietnam in order for a Veteran to be entitled to presumptive service connection for the any disease deemed associated with herbicide exposure.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to that effect; lay assertions may constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay assertions of record.  Davidson, 581 F.3d 1313.  A layperson is competent to report on the onset of disability and, when applicable, continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; see Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent to identify.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  The Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

When considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In sum, lay testimony, where probative on the issue, still must be assessed for credibility and accuracy.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

Hypertension

At least for VA rating purposes, hypertension is defined as diastolic blood pressure of predominantly 90mm or greater; or, isolated systolic hypertension where systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2013).

On his January 1967 Report of Medical History, the Veteran noted he had experienced one episode of elevated blood pressure, but it was then normal.  He did not provide a date.  There are no instances of elevated blood pressure noted in the service treatment records.  The January 1967 Report of Medical Examination for Separation reflects the Veteran's blood pressure was 128/82.  It also reflects that the Veteran's lungs, chest, and vascular system were assessed as normal.  He was deemed physically fit for separation from active service.

The August 2012 examination report reflects the Veteran's outpatient medical records note he was diagnosed with hypertension and placed on medication in 2001.  The examiner opined there was at least a 50-percent probability the Veteran's hypertension is causally related to the Veteran's active service.  The sole rationale provided by the examiner is the Veteran's claimed exposure to Agent Orange while stationed in Germany.  There was no further explanation.

VA's Compensation and Pension Service has created the following "Memorandum for the Record":

VA Compensation and Pension Service has reviewed a listing of herbicide use and test sites outside Vietnam provided to VA by the Department of Defense (DoD).  This list contains 71 sites within the U.S. and in foreign countries where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Testing and evaluations of these tactical herbicides were conducted by or under the direction of the U.S. Army Chemical Corps, Fort Detrick, Maryland.  The list does not contain names of individuals.  Additionally, it does not contain any references to routine base maintenance activities such as range management, brush clearing, weed killing, etc., because these vegetation control activities were conducted by the Base Civil Engineer and involved the use of commercial herbicides approved by the Armed Forces Pest Control Board.  The application of commercial herbicides on military installations was conducted by certified applicators.  DoD has advised us that commercial herbicides were routinely purchased by the Base Civil Engineer under federal guidelines and that records of these procurements were generally kept no longer than two years.  VA has reviewed a series of official DoD monographs describing in detail the use, testing, and storage of herbicides at various foreign and domestic locations.

As noted in the discussion of the VCAA, the Board remanded for further development.  In May 2013, the AMC asked the JSRRC to research available records to try and determine if herbicides were ever used in Germany.

The JSRRC informed the AMC that it was unable to locate any unit records of the Veteran's unit, the 4th Missile Battalion, 57th Artillery, for 1967.  The JSRRC advised further, however, that the available U.S. Army historical records do not document the spraying, testing, transporting, storage, or usage of Agent Orange in Germany.  As a result, the JSRRC noted it was unable to verify or document the Veteran's claimed exposure to Agent Orange while in Germany during the period August 25, 1965, to March 18, 1967.  The AMC promulgated a formal finding to that effect in August 2013.  The Board also notes that there is no documented evidence that Agent Orange was used at any installations in Germany.  See DOD Herbicide Outside of Vietnam 28-03, Supplement II.

Here, given that he did not serve in Vietnam (or Korea), the Veteran has the evidentiary burden of showing that he was exposed to herbicide agents such as Agent Orange with the developmental assistance of VA.  The assistance did not provide evidence that he was exposed to Agent Orange and the Board does not find it credible that he was exposed to Agent Orange in Germany given the absence of official documentation that he was exposed and given U.S. Army historical records do not document use of Agent Orange in Germany.

As noted, the Board also remanded for additional explanation by the examiner.  The Board asked the examiner to advise whether the August 2012 positive nexus opinion was based in any way on the Veteran's report of one instance of elevated blood pressure while in active service.  In the September 2013 addendum, the examiner noted the Veteran's current hypertension is not causally related to the one-time instance of elevated blood pressure in service.  The examiner noted that a single instance of elevated blood pressure does not make a diagnosis of hypertension.  The examiner noted further that the Veteran's blood pressure at his separation examination was 128/82; and, the Veteran's diagnosis and start of medication for hypertension did not occur until 32 years after his discharge from service.  As concerns any causal connection with Agent Orange, the examiner noted he reviewed the applicable literature, and it revealed hypertension had not been considered as an entity related to herbicide exposure.

The Board finds the examiner's clarification adequate, as it is supported by the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  VA rating regulations require that hypertension be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1).  Thus, as the examiner noted, a single elevated reading does not establish the presence of the disease based on that provision.  Further, as noted, the Veteran's blood pressure was normal on examination for his separation.

The Board accords the VA examiner's clarification opinion a greater amount of evidentiary weight than the Veteran's lay opinion as to the origin of his hypertension.  The medical expert provided a persuasive opinion based on an accurate history and examination.  The prior opinion is accorded no probative value because it was based on an inaccurate history.  Due to the medical complexity of the question of whether the Veteran's current hypertension is related to his military service, the Veteran's opinion is accorded no evidentiary value because he is not competent to address such a complex medical question.  Moreover, given the time period of the onset of the Veteran's hypertension and treatment with medication, the Board does not find that his hypertension manifested to a compensable degree within one year of separation from service.  Therefore, the Board finds the preponderance of the evidence is against the claim of service connection for hypertension on a presumptive and direct basis, and the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

Eye Disability

Service treatment records of April 1966 note the Veteran's complaints of blurred vision in his right eye and his report that he had done a lot of electric welding.  No timeframe was noted for the welding.  Physical examination revealed no pathology, and the examiner issued a prescription for corrected vision in both eyes.  Spectacles were issued in June 1966.  The Veteran indicated on his January 1967 Report of Medical History that he experienced eye trouble, headaches, and dizziness, which disappeared after he was issued adequate glasses.  The January 1967 Report of Medical Examination for Separation reflects the Veteran's eyes were assessed as normal, and his uncorrected visual acuity was 20/30 on the right and 20/25 on the left, both corrected to 20/20.

VA outpatient records dated in November 1999 note a corneal scar of the left eye; an August 2002 entry notes a retinal detachment in the right eye, probably in May 2002, and, a December 2002 entry notes a horseshoe tear of the left eye.

The September 2012 eye examination report reflects the examiner conducted a review of the claims file as part of the examination.  The examiner noted the Veteran's history of treatment for a retina break in December 2002 which was diagnosed by VA but repaired via laser at a Yale University facility.  The Veteran denied having experienced any trauma prior to the break, and he reported stable floaters and flashes bilaterally since the procedure.  The Veteran also reported an intermittent ache in the left eye that worsened when he moved his eyes to extreme gaze.  He used aspirin occasionally for relief.  The examiner also noted the Veteran had a history of cataracts in both eyes as of a March 2012 examination.

Physical examination revealed the uncorrected far vision as 20/50 on the right and 20/40 or better on the left.  Uncorrected near vision was 20/100 bilaterally.  Corrected far vision was 20/40 or better bilaterally.  No pupil defects were revealed on examination, and slit lamp examination was normal bilaterally.  Fundus examination was normal, except for evidence of a posterior vitreous detachment (PVD) bilaterally, and laser scars at one o'clock on the left eye.  The examiner noted the retinal break was seen within, and it was well surrounded by laser.  There were no visual field defects noted on examination.  The examiner noted pre-operative cataracts, and that there was no decrease in visual acuity due to the cataracts.

The examiner noted the clinical examination revealed no etiology for the Veteran's reported eye ache, as there was no evidence of uveitis, and the angles were open, which ruled out intermittent angle closure, and the Veteran denied a sinus condition.  The examiner noted the Veteran's symptoms were not progressive and, given the elapsed time since the procedure, the pain was most likely not due to the laser procedure.  The examiner discussed the Veteran's case with a retinal specialist, who advised it was very unlikely the Veteran's laser procedure would result in longstanding pain.  The examiner opined the retinal break and subsequent repair were not causally related to the Veteran's active service.  The examiner noted further that the Veteran's cataracts were age appropriate and were not service-related.  They were overall symmetric, and did not appear to have advanced due to the laser procedure.

In the February 2013 decision, the Board noted the examiner did not address the Veteran's reported blurred vision and headaches during service, which were relieved when he was given glasses and that an astigmatism and amblyopia were noted.  The Board remanded the case for another medical opinion.

In an August 2013 addendum, the examiner noted the September 2012 clinical examination did not reveal the Veteran to have amblyopia.  As concerns astigmatism, which refers to the shape of the eye, the examiner noted astigmatism is refractive error, and it refers to the fact the patient requires glasses.  The examiner noted that without glasses, as expected, a patient would have blurred vision; but with glasses, a patient has no visual impairment.  The examiner also opined the astigmatism/blurred vision was not associated with the Veteran's complaints of headaches or intermittent left eye ache.  The examiner opined further that the reported in-service symptoms were not associated with the retinal break that was treated in the left eye, nor is it associated with the cataracts.

The Board finds the examiner's findings and opinions, as noted in the September 2012 examination report and the August 2013 addendum, are supported by the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The retinal tears occurred decades after active service.  Other than the Veteran's vague reference to Agent Orange exposure, he has not asserted any in-service eye trauma or other basis on which to find his retina detachments and residuals causally related to service.  He noted at his separation examination that properly prescribed spectacles had resolved his in-service vision complaints.  Further, as discussed earlier, the evidence of record shows no Agent Orange exposure; and, no eye disorders are listed among the disorders the Secretary, VA, has deemed associated with exposure to Agent Orange.  See 38 C.F.R. § 3.309(e).  The medical expert opinion addressing a question of medical complexity is persuasive and weighs against the claim.  Hence, the Board finds the preponderance of the evidence is against the claim of service connection for an eye disability characterized as chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye, status post-right eye laser repair.  To the extent the Veteran had visual impairment during service due to refractive error, the Board notes that refractive error of the eye is not a disability for purposes of service connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2013).  In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for chronic eye pain, to include visual defect, of both eyes and a history of a horseshoe tear of the left eye and residuals of right eye laser repair, is denied.


REMAND

The Board finds it necessary to remand the claim of service connection for chronic bone and body pain for additional development.  

The Court has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

In the February 2013 remand, the Board directed the RO to ask the examiner who conducted the August 2012 VA examination to consider the in-service reports of wrist and shoulder symptoms and the Veteran's reports of joint symptoms on his medical history at the time of his separation from service.  The Board also directed that the examiner should also consider the Veteran's reports of ongoing shoulder and wrist symptoms since service; and, advised the examiner the absence of supporting clinical records is not, by itself, a sufficient reason for rejecting the Veteran's reports.  A September 2013 addendum reflects the examiner again relied on the absence of documented medical treatment without an explanation as to why that it is a relevant consideration.  The addendum also reflects that the examiner did not comment on the Veteran's lay report of post-service symptomatology.  Thus, a remand for another opinion is warranted.

Accordingly, this issue is REMANDED for the following actions:

1.  Forward the claims file to the August 2012 VA examiner and ask the examiner to provide an opinion as to why the Veteran's reports, including those documented in the service treatment records together with the other evidence of record, does, or does not, make it at least as likely as not (at least a 50-percent probability) that any current joint disability is causally related to service.  The examiner is also asked to explain the medical significance, if any, of the absence of records of treatment.  A full explanation of the opinion should be provided.

In the event the examiner who conducted the August 2012 examination and provided the September 2013 addendum is no longer available, refer the claims file to an equally qualified examiner.

Should the examiner advise the requested opinion cannot be rendered without an examination of the Veteran, the RO should arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


